        6:19-cv-00104-SPS Document 26 Filed in ED/OK on 01/12/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

PENNY L. WARD,                               )
                                             )
               Plaintiff,                    )
                                             )       Case No. CIV-19-104-SPS
         v.                                  )
                                             )
ANDREW M. SAUL,                              )
Commissioner of the Social                   )
Security Administration, 1                   )
                                             )
                      Defendant.             )

                     OPINION AND ORDER AWARDING
                  ATTORNEY’S FEES UNDER 42 U.S.C. § 406(b)

         The Plaintiff appealed the decision of the Commissioner of the Social Security

Administration denying her request for benefits. The Court reversed the Commissioner’s

decision and remanded the case for further proceedings. On remand, the Administrative

Law Judge (“ALJ”) found that the Plaintiff was disabled and awarded her approximately

$95,589.00 in past-due benefits. The Plaintiff’s attorney now seeks an award of fees

pursuant to 42 U.S.C. § 406(b)(1). For the reasons set forth below, the Court finds that the

Plaintiff’s Attorney’s Motion for Relief Pursuant to Fed. R. Civ. P. 60(b)(6) for an Award

of Attorney Fees Under 42 U.S.C. § 406(b) [Docket No. 23] should be granted and that

Plaintiff’s attorney should be awarded $17,500.00 in attorney’s fees.




 1 On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. In accordance
with Fed. R. Civ. P. 25(d), Mr. Saul is substituted for Nancy A. Berryhill as the Defendant in this
action.
     6:19-cv-00104-SPS Document 26 Filed in ED/OK on 01/12/21 Page 2 of 5




       When “a court renders a judgment favorable to a claimant under this subchapter

who was represented before the court by an attorney, the court may determine and allow

as part of its judgment a reasonable fee for such representation, not in excess of 25 percent

of the total of the past-due benefits to which the claimant is entitled by reason of such

judgment[.]” 42 U.S.C. 406(b)(1)(A). The 25% does not include any fee awarded by the

Commissioner for representation in administrative proceedings pursuant to 42 U.S.C.

§ 406(a). Wrenn v. Astrue, 525 F.3d 931, 937 (10th Cir. 2008) (“Based on the plain

language and statutory structure found in § 406, the 25% limitation on fees for court

representation found in § 406(b) is not itself limited by the amount of fees awarded by the

Commissioner.”). The amount requested in this case is $17,500.00, approximately 18% of

the Plaintiff’s past-due benefits in accordance with the applicable attorney fee agreement,

and the motion was timely filed within thirty days following issuance of the notice of

award. See Carr v. Astrue, 2010 WL 3271766, at *1 (E.D. Okla. Aug. 19, 2010) (“[T]he

Plaintiff’s . . . motion pursuant to Section 406(b)(1) comes less than thirty days after the

issuance of the notice of award, so the Court finds that the Plaintiff’s motion is timely, as

it was filed ‘within a reasonable time’ of the issuance of the notice of award pursuant to

Fed. R. Civ. P. 60(c)(1).”). See also McGraw v. Barnhart, 450 F.3d 493, 504-505 (10th

Cir. 2006) (“Section 406(b) itself does not contain a time limit for fee requests. . . . We

believe that the best option in these circumstances is for counsel to employ Federal Rule

of Civil Procedure 60(b)(6) in seeking a § 406(b)(1) fee award.”); Fed. R. Civ. P. 60(c)(1)

(“A motion under Rule 60(b) must be made within a reasonable time[.]”).



                                             -2-
     6:19-cv-00104-SPS Document 26 Filed in ED/OK on 01/12/21 Page 3 of 5




       The Court therefore need only determine if this amount is reasonable for the work

performed in this case. Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002) (“[Section] 406(b)

does not displace contingent-fee agreements as the primary means by which fees are set

for successfully representing Social Security benefits claimants in court. Rather, § 406(b)

calls for court review of such arrangements as an independent check, to assure that they

yield reasonable results in particular cases.”). Factors to consider include: (i) the character

of the representation and results achieved, (ii) whether any dilatory conduct might allow

attorneys to “profit from the accumulation of benefits during the pendency of the case in

court[,]” and (iii) whether “the benefits are [so] large in comparison to the amount of time

counsel spent on the case” that a windfall results. Id. at 808, citing McGuire v. Sullivan,

873 F.2d 974, 983 (7th Cir. 1989) (reducing fees for substandard work); Lewis v. Secretary

of Health & Human Services, 707 F.2d 246, 249-50 (6th Cir. 1983) (same); Rodriguez v.

Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989) (noting fees are appropriately reduced when

undue delay increases past-due benefits or fee is unconscionable in light of the work

performed); Wells v. Sullivan, 907 F.2d 367, 372 (2nd Cir. 1990) (court should consider

“whether the requested amount is so large as to be a windfall to the attorney”).

Contemporaneous billing records may be considered in determining reasonableness.

Gisbrecht, 535 U.S. at 808 (“[T]he court may require the claimant’s attorney to submit, not

as a basis for satellite litigation, but as an aid to the court’s assessment of the reasonableness

of the fee yielded by the fee agreement, a record of the hours spent representing the

claimant and a statement of the lawyer’s normal hourly billing charge for noncontingent-

fee cases.”), citing Rodriguez, 865 F.2d at 741.

                                               -3-
     6:19-cv-00104-SPS Document 26 Filed in ED/OK on 01/12/21 Page 4 of 5




       Based on the factors enunciated in Gisbrecht, the Court concludes that $17,500.00

in attorney’s fees is reasonable for the work done in this case. First, the attorney ably

represented the Plaintiff in her appeal to this Court and obtained excellent results on her

behalf, i. e., a reversal of the Commissioner’s decision denying benefits and remand for

further consideration. The Plaintiff’s success on appeal enabled her not only to prevail in

her quest for social security benefits, but also to obtain $5,000.00 in attorney’s fees as the

prevailing party on appeal under the Equal Access to Justice Act, 28 U.S.C. § 2412(d). See

Docket No. 22. Second, there is no evidence that the Plaintiff’s attorney caused any

unnecessary delay in these proceedings. Third, the requested fee does not result in any

windfall to the Plaintiff’s attorney, who spent a total of 25.50 hours on this appeal. See

Docket No. 23, Ex. 3. This would equate to a rate of $686.27 per hour at most, which is

hardly excessive given that the fee was contingent and the risk of loss was not negligible.

The Court therefore concludes that the requested fee of $17,500.00 is reasonable within the

guidelines set by Gisbrecht.

       It appears that the Commissioner retains sufficient funds to pay the $17,500.00

awarded to the Attorney herein under Section 406(b)(1). If, however, for any reason the

Commissioner may not have sufficient funds on hand to satisfy the $17,500.00 awarded

herein, the Plaintiff’s attorney will have to recover the difference from the Plaintiff herself,

not from her past-due benefits. See Wrenn, 525 F.3d at 933 (“If the amount withheld by

the Commissioner is insufficient to satisfy the amount of fees determined reasonable by

the court, the attorney must look to the claimant, not the past-due benefits, to recover the

difference.”). Furthermore, because the $17,500.00 awarded herein pursuant to Section

                                              -4-
     6:19-cv-00104-SPS Document 26 Filed in ED/OK on 01/12/21 Page 5 of 5




406(b)(1) exceeds the $5,000.00 previously received by the Plaintiff as part of the EAJA

fee award [Docket No. 22], the Plaintiff’s attorney must refund the latter amount to the

Plaintiff. 2 See Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir.1986).

         Accordingly, the Plaintiff’s Attorney’s Motion for Relief Pursuant to Fed. R. Civ.

P. 60(b)(6) for an Award of Attorney Fees Under 42 U.S.C. § 406(b) [Docket No. 23] is

hereby GRANTED. The Court approves an award of attorney fees in the amount of

$17,500.00 to the Plaintiff’s attorney pursuant to 42 U.S.C. § 406(b)(1), and directs the

Commissioner to pay to the Plaintiff’s attorney the balance of any past-due benefits in his

possession up to said amount. The Plaintiff’s attorney shall thereupon refund to the

Plaintiff the full amount previously awarded under the EAJA.

         IT IS SO ORDERED this 12th day of January, 2021.



                                      ______________________________________
                                      STEVEN P. SHREDER
                                      UNITED STATES MAGISTRATE JUDGE




 2 The  Court disapproves of any reference to an award to the Plaintiff under the EAJA as an offset
against attorney's fees awarded to the Plaintiff's attorneys under Section 406(b). An attorney may
not treat the EAJA award as a credit against the Plaintiff's account or otherwise “net out” the EAJA
award against any future Section 406(b) award. See McGraw, 450 F.3d at 497 n. 2. See also
Gisbrecht, 535 U.S. at 796 (“Fee awards may be made under both prescriptions, but the claimant's
attorney must ‘refun[d] to the claimant the amount of the smaller fee.’”), quoting Act of Aug. 5,
1985, Pub. L. 99-80, § 3, 99 Stat. 186 [emphasis added].

                                                -5-
